 Case: 2:20-cv-00024-SRC Doc. #: 68 Filed: 02/18/21 Page: 1 of 1 PageID #: 521




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

JAMES COOK,                                     )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )         No. 2:20-cv-00024-SRC
                                                )
LUKENDRA LOCKHART, et al.,                      )
                                                )
              Defendants.                       )

                              MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff James Cook for an extension

of time in which to respond to defendant Jeffrey McCullum’s motion to dismiss. (Docket No. 67).

The motion will be denied as moot, as the motion to dismiss filed by defendant McCullum has

already been denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time to file a

response (Docket No. 67) is DENIED AS MOOT.

       Dated this 18th day of February, 2021.

                                                    _______________________________
                                                    STEPHEN R. CLARK
                                                    UNITED STATES DISTRICT JUDGE
